Citation Nr: 0302023	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  

[The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision by the Board.] 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  The veteran responded with a 
timely Notice of Disagreement, initiating this appeal.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for tinnitus, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran sustained in-service acoustic trauma to which 
his bilateral sensorineural hearing loss is causally related.


CONCLUSION OF LAW

The criteria for the award of service connection for 
bilateral sensorineural hearing loss have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and RO's May 2001 letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical hospital in Murfreesboro, 
Tennessee.  Because VA medical treatment has been reported by 
the veteran, these records were obtained.  The veteran has 
reported receiving treatment by B.C., M.D., and these records 
have also been obtained.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded a recent VA audiological examination in 
conjunction with his claim; for these reasons, his appeal is 
ready to be considered on the merits.  

The veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran asserts that during service, he maintained 
military aircraft engines, and such work, without the benefit 
of hearing protection, resulted in acoustic trauma.  
Unfortunately, the veteran's service medical records are 
unavailable, and are presumed to have been destroyed in the 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.  However, the veteran's DD-214 confirms Air 
Force service from April 1955 to November 1958 as an aircraft 
mechanic.  Additionally, the veteran's lay testimony 
regarding his prolonged exposure to operational aircraft 
engines may be accepted on its face by the Board, as it falls 
within the spectrum of readily observable features or 
symptoms of injury or illness.  See Layno v. Brown, 6 Vet. 
App. 465, 496 (1994).  

Next, the Board notes a June 2000 VA audiological examination 
which concluded the veteran had "mild sloping to profound, 
precipitous, sensorineural hearing loss."  For the VA 
purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).  In the present case, the veteran 
has been found to have an auditory threshold, at 1000 Hertz, 
of 55 decibels in the right ear, and 62 decibels in the left 
ear.  Therefore, he has impaired hearing as defined by 
38 C.F.R. § 3.385.  

Finally, the veteran has submitted the medical opinion of Dr. 
B.C., his private physician.  Dr. C. indicated the veteran 
has "severe hearing loss" as a result of his Air Force 
service.  While Dr. C. did not have access to the veteran's 
service medical records, Dr. C's opinion is supported by the 
veteran's circumstances of service (i.e., his service as an 
aircraft mechanic).  Granting the veteran the statutory 
benefit of the doubt, the Board finds the doctor's medical 
opinion sufficient to establish a nexus between the veteran's 
military service and his current hearing loss.  

Because the veteran has submitted sufficient evidence to 
establish in-service acoustic trauma which resulted in a 
current diagnosis of bilateral sensorineural hearing loss, 
service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

